Dear Secretary Carnahan:
You have submitted a revised, proposed summary statement prepared under Section 116.160, RSMo, for Senate Joint Resolution 26. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to include a tax exemption for real and personal property that is used or held exclusively for nonprofit purposes or activities of veterans' organizations?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the Senate Joint Resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General